Citation Nr: 1316985	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for limitation of adduction, right thigh, muscle group XV (right thigh disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to July 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Cheyenne, Wyoming.  This case was most recently remanded by the Board in September 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board has previously remanded this case.  In pertinent part, in September 2012, the Board requested the following:

1.  The RO should obtain the Veteran's VA treatment records for the period from March 2006 to the present time.  If these records are unavailable, this should be documented in the claims file, and the Veteran should be notified of VA's inability to procure the records. 

2.  Then, the Veteran should be scheduled for a comprehensive VA examination to determine the current severity of all symptoms of his right thigh disability, including any neurological symptoms attributable to the right thigh injury.  The examiner should review the claims file in conjunction with the examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated, specifically including the issue of whether he is entitled to a separate compensable rating for neurological complications of his right thigh disability.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, the treatment records were obtained and are contained in VA's Virtual System.  The Veteran was also afforded a VA examination.  However, there was no neurological evaluation, as directed by the Board.  Although a thorough muscle examination was conducted, the matter of whether the Veteran has neurological complications of his right thigh disability is not resolved.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  Thus, a neurological examination must be conducted.  

In addition, the Board notes that, historically, in a June 2003 rating decision, service connection for limitation of adduction of the right thigh, Muscle Group XV was granted.  The disability was noted to be related to the already service-connected chondrosarcoma of the right pubic rami which had been surgically removed.  The muscle disability was a residual of that surgery.  However, the recent VA examination indicated that three muscle groups are currently affected, those being Muscle Group XV, as well as Muscle Groups XIII and XVIII.  The VA examiner described the residual dysfunction of all three muscle groups.  The examiner also reported that there was surgical scarring, but it was not described in detail.  In light of this report, the Board finds that the Veteran should be afforded a scar examination to assess what residual scarring is present due to the prior surgery for removal of the chondrosarcoma of the right pubic rami.  In addition, the RO/AMC must consider whether separate ratings are assignable for all three affected muscle groups.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a comprehensive VA examination to include neurological and scar evaluations to determine the current severity of all neurological symptoms of the right thigh disability, as well as the extent of any residual scarring due to the prior surgery for removal of the chondrosarcoma of the right pubic rami.  The contact letter which informs the Veteran of the scheduled examination should be made a part of the record.  

The examiner should review the record in conjunction with the examination.

2.  The AMC should review the medical report(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  The RO/AMC should expressly consider if the current right thigh disability warrants ratings based on dysfunction to Muscle Groups XIII, XV, and XVIII separately, as well as neurological impairment, and for any residual surgical scarring.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


